DLD-010                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-3492
                                       ___________

                     IN RE: ABIODUN ODUNTAN THOMPSON,
                                           Petitioner
                      ____________________________________

                 On a Petition for Writ of Error Coram Nobis from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Crim. No. 99-cr-00414)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    October 14, 2011

              Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                            (Opinion filed: November 3, 2011)
                                   _________________

                                       OPINION
                                   _________________

PER CURIAM

       Abiodun Thompson, proceeding pro se, has filed a petition for a writ of error

coram nobis challenging a theft conviction that resulted in his removal from the United

States. For the reasons that follow, we will dismiss the petition for lack of jurisdiction.

       In 1999, Thompson, a native and citizen of Nigeria, pleaded guilty in the United

States District Court for the District of New Jersey to theft of government funds in

violation of 18 U.S.C. § 641. He was sentenced to probation and ordered to pay
restitution in the amount of $17,547. Thompson did not file a direct appeal. In 2002,

Thompson filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255. The District

Court found the motion untimely and denied it. We denied Thompson’s request for a

certificate of appealability. See C.A. No. 03-1156.

       Removal proceedings were initiated against Thompson based on his conviction.

The Immigration Judge determined that Thompson’s conviction was for an offense

involving fraud or deceit in which the loss to the victim exceeded $10,000, which

constitutes an aggravated felony under 8 U.S.C. § 1101(a)(43)(M). The Immigration

Judge ordered Thompson’s removal to Nigeria. The Board of Immigration Appeals

affirmed and, in 2004, we denied Thompson’s petition for review. See C.A. No. 04-

1242. Thompson was removed to Nigeria in 2006.

       Thompson now petitions our Court for a writ of error coram nobis vacating his

conviction and sentence. Thompson concedes he engaged in fraud but disputes that the

loss to the victim exceeded $10,000. Thompson also argues that he received ineffective

of assistance of counsel. The Government contends that we lack jurisdiction to entertain

Thompson’s petition because only the court of conviction can afford the relief he seeks.

       Coram nobis is an extraordinary remedy used to attack federal convictions with

continuing consequences when a petitioner is no longer “in custody” for purposes of 28

U.S.C. § 2255. United States v. Rhines, 640 F.3d 69, 71 (3d Cir. 2011). A federal

court’s jurisdiction to issue a writ of error coram nobis derives from 28 U.S.C. § 1651,


                                             2
which authorizes federal courts to issue “all writs necessary or appropriate in aid of their

respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.

§ 1651(a); United States v. Morgan, 346 U.S. 502, 506-11 (1954).

       We have held that a federal district court lacks jurisdiction to entertain a petition

for a writ of error coram nobis where a petitioner seeks to vacate a state court conviction.

Obado v. New Jersey, 328 F.3d 716, 718 (3d Cir. 2003) (per curiam). In so holding, we

agreed with the decisions of other courts of appeals, which had ruled that coram nobis

relief is only available in the court that issued the criminal judgment. Id. As explained

by the United States Court of Appeals for the Seventh Circuit, coram nobis arose as a

device to extend the period in which the judge who rendered a decision could reexamine

it. Lowery v. McCaughtry, 954 F.2d 422, 423 (7th Cir. 1992). Thus, the “usages and

principles of law” send an applicant seeking coram nobis to the court that issued the

judgment. Id. See also Sinclair v. Louisiana, 679 F.2d 513, 514 (5th Cir. 1982) (per

curiam) (noting in appendix that a “writ of error coram nobis can only issue to aid the

jurisdiction of the court in which the conviction was had”).

       The same principles apply here. Thompson seeks to challenge a criminal

judgment issued in district court. While we may review a district court’s denial of coram

nobis relief pursuant to our appellate jurisdiction, we do not have original jurisdiction to

entertain Thompson’s petition for a writ of error coram nobis.1


1
 The District Court docket for Thompson’s criminal proceedings reflects that Thompson
petitioned the District Court for coram nobis relief last year and the District Court has yet
                                             3
        Accordingly, we will dismiss the petition for a writ of error coram nobis.




to adjudicate the petition. To the extent the petition Thompson filed in our Court could
be construed as a petition for a writ of mandamus compelling a ruling by the District
Court, mandamus relief is not warranted because Thompson may move the District Court
for a ruling on his petition. See In re Patenaude, 210 F.3d 135, 141 (3d Cir. 2000)
(requiring no other adequate means to attain relief for issuance of writ of mandamus).
                                              4